Citation Nr: 1701772	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-32 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2016 the Veteran testified via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At her hearing the Veteran's representative requested that the record be left open for 60 days to allow submission of additional evidence in the form of a medical statement from the Veteran's physician.  See Hearing Transcript, Pg. 8-9.  Such evidence was not submitted.


FINDING OF FACT

Diabetes mellitus did not manifest during the Veteran's active service or to a compensable degree within one year after active service, and the current diabetes mellitus has not been otherwise linked to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II are not all been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in September 2008 and August 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of her service treatment records, VA medical treatment records, private post-service medical treatment records, and statements from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran. 

Finally, a VA examination was not provided, and not required, with regard to diabetes mellitus.  VA has no duty to provide examination in this regard because the competent and credible evidence does not show a relevant injury, disease, or event in service related to diabetes, or manifestation during any relevant presumptive period.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, the Board has not ignored the statements of the Veteran regarding what physicians have told her about a possible misdiagnosis.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to diabetes.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection can also be established through application of statutory presumptions, including for specific chronic diseases, including diabetes mellitus, when manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any material aspect of a claim, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has stated at various points, including for treatment purposes, that she was first diagnosed with "borderline" gestational diabetes during active duty, while pregnant and that she was initially diagnosed with diabetes mellitus post-service discharge.  See Hearing Transcript, Pg. 10-11; see also May 2008 VA Form 21-4138; August 2008 VA Form 21-4138.  

The Board notes that the Veteran is competent to report her observable symptoms and history, as well as what providers told her about the cause or progression of her diabetes mellitus, and such reports must be considered with her claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In contrast, the Veteran is not competent to diagnose diabetes in the first instance, or to say whether her diabetes mellitus developed during military service.  Rather, such opinion requires interpretation of the medical evidence and medical expertise due to the complex nature of diabetes mellitus.  Id. 

There is no competent evidence linking the Veteran's initial development or diagnosis of diabetes mellitus to active service.  See 38 C.F.R. § 3.303.  In this regard, during the July 2016 Board hearing, the Veteran's representative explained that the Veteran initially filed a claim for service connection for hyperthyroidism in 1997.  See Hearing Transcript, Pg. 3.  The Veteran testified that thereafter she was diagnosed with diabetes mellitus and that a VA physician informed her that diabetes mellitus could have been misdiagnosed with hyperthyroidism as the symptoms are very similar.  Id. at 5-7.  She also stated that she was diagnosed with hyperthyroidism in service but was never treated for the condition and also that during separation examination she was advised that she did not have hyperthyroidism.  See December 2011 VA Form 9.  Post service discharge, she stated that she sought treatment at the VA and also filed a claim for entitlement to service connection for hyperthyroidism.  During this time, while seeking treatment for hyperthyroidism she was advised that she did not have the condition of hyperthyroidism.  Thereafter, she was referred to a VA endocrinologist, who diagnosed diabetes mellitus.  She went on to state that this endocrinologist Schaffner is no longer employed with the VA Medical Center (VAMC) but now in private practice, and also that the physician's current medical partner, Dr. B. advised her that in service symptoms were possibly related to diabetes mellitus and not hyperthyroidism as symptoms for each condition are similar.  See Hearing Transcript, Pg. 3-7.  According to the Veteran's various reports, she was diagnosed with diabetes mellitus a few years later and at this time a different clinician, Dr. F. informed her that diabetes and hyperthyroidism share similar symptoms in which she contends that she was misdiagnosed in service.  See May 2008 VA Form 21-4138; August 2008 VA Form 21-4138.  Nevertheless, as discussed in detail below, the medical evidence clearly shows otherwise.

Post-service, pertinent evidence of record includes private and VA treatment records.  Specifically, private treatment records from Dr. C. show the Veteran was seen in June 2005 for a diabetes checkup noting that the Veteran had been diabetic for one year and treated with Glucovance twice daily.

VA treatment records dated from October 2007 to November 2014 show that during the period on appeal, the Veteran was treated for diabetes mellitus to include glucose testing, medication management, nutrition counseling and diet.  Specifically, a January 2010 VA treatment record notes the Veteran reported that she was diagnosed with diabetes mellitus in 1999, post-pregnancy.  The Veteran also reported that she was unsure of the type diabetes and that she started insulin two years ago.  See Tuskegee and Montgomery VAMC treatment records.  

As discussed above, the Veteran also stated that during service she was diagnosed as a "borderline" gestational diabetic, while pregnant with her son, who was born in 1996 or 1997.  See Hearing Transcript, Pg. 10.  A January 1996 service treatment record reflects that while pregnant, the Veteran was diagnosed with hyperemesis gravidarum and other matters related to pregnancy.  Service treatment records are silent for any findings of any type diabetes related to pregnancy or otherwise.  Additionally, contrary to her testimony at the July 2016 Board hearing, a May 2012 VA treatment record shows that the Veteran reported no history of diabetes associated with pregnancy.

Despite the Veteran's testimony that borderline gestational diabetes was first diagnosed during active service and diabetes was also misdiagnosed during active service, given the above, the Board finds that the competent medical evidence of record reflects otherwise.  Specifically, the first diagnosis of diabetes mellitus is reflected in a June 2005 private treatment record.  Here, the Veteran's private provider, Dr. Crosby, summarized that diabetes was first diagnosed one year ago.  Review of personnel records show the Veteran was discharged in September 1997, thus the first medical diagnosis of diabetes mellitus is nearly 8 years following service discharge.  See DD 214, Certificate of Release or Discharge from Active Service.  

In this regard, the Veteran's service treatment records are devoid of reference to complaint of, treatment for, or diagnosis of any diabetes.  An April 1993 examination and report of medical history and a September 1997 separation examination and report of medical history reflect no pertinent findings of diabetes.  The September 1997 separation report of medical history reflects the Veteran reported wearing glasses or contact lenses, frequent headaches, thyroid trouble, asthma, recent gain or loss of weight, frequent indigestion, trick or lock knee, feet trouble, and cramps in legs.  The Veteran specifically wrote that she had thyroid trouble and experienced weight loss as a result of the condition.  However, the September 1997 medical examiner indicated the Veteran is to seek follow up treatment for thyroid evaluation and concluded that the etiology of the Veteran's weight loss over the past months is unknown.  

A September 1997 service treatment record notes the Veteran presented with diffuse thyroid enlargement.  It was noted that a thyroid scan and follow-up lab tests were needed.  The results of any scan however are not of record.  The clinician's provisional diagnosis was hyperthyroidism and symptoms were noted as fatigue, loss of sleep, loss of weight, and sore throat.

In light of the forgoing, the Board finds that entitlement to service connection for diabetes mellitus is not warranted.  Specifically, pertinent evidence of record shows that the Veteran's current diagnosis of diabetes mellitus is not related to military service.  As discussed above, there was no evidence of a diagnosis or symptoms indicated to be related to diabetes during service, and the record does not show a competent diagnosis of diabetes mellitus until 2004, nearly 8 years following separation from military service.  

Service connection may be granted for diabetes mellitus type II on a presumptive basis as a chronic disease if it manifested in service or to a compensable degree within one year following active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  In this regard, the Board acknowledges the Veteran's contentions that two private providers, Dr. B. and Dr. F. informed her that it was possible she was misdiagnosed with hyperthyroidism during military service as diabetes and hyperthyroidism have similar symptoms; suggestive that her diabetes mellitus manifested during service or to a compensable degree within one year after discharge.  See December 2011 VA Form 9; May 2016 Statement.  Rather, as discussed above, the most probative evidence of record shows that the Veteran was first diagnosed with diabetes in 2004, several years after separation from active service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board acknowledges the Veteran's reports that she was advised by private clinicians of the possibility of misdiagnosis of hyperthyroidism in service as these symptoms are similar to diabetes mellitus and the September 1997 service treatment record indicating the Veteran presented with diffuse thyroid enlargement.  It was also noted that a thyroid scan and follow-up lab tests were needed and the provisional diagnosis was hyperthyroidism.  However, during the period on appeal, the preponderance of evidence is against a finding that the Veteran's current diabetes mellitus is related to military service.  For example, on separation examination in September 1997, the medical examiner indicated the Veteran is to seek follow up treatment for thyroid evaluation and concluded that the etiology of the Veteran's weight loss over the past months is unknown.  Moreover, there is no mention of diabetes, provisional diagnosis or otherwise, in the service medical records.  

As to the Veteran's statements that there is a relationship between her current diabetes mellitus and the provisional diagnosis of hyperthyroidism during military service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to report (1) symptoms observable to a layperson, e.g., weight loss; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements with respect to experiencing weight loss and fatigue in service and weight gain and rash post-service are considered to be competent and credible.  See January 1998 VA Form 21-4138; May 2009 VA Form 21-4138.  However, the Veteran's statements as to the etiology of her current diabetes mellitus, diagnosed many years after service, is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the diagnosis and/or etiology of the Veteran's diabetes mellitus is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, her opinion of the etiology of diabetes mellitus in this case is not competent evidence.  The weight of the evidence is thus against a relationship between the current diabetes mellitus and service.  

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection on any theory of entitlement raised by the Veteran or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for diabetes mellitus Type II is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


